’.:18-cv-10989-.]I\/|F Document 11 Filed11/29/18 Pagelofl

Meltzel‘ MELTZER LIPPE GoLDSTEIN & BREITSTONE, LLP
190 Willis Avenue, Mineola, NY 11501 ~ T. 516.747.0300

¢
Llppe www.meltzerlippe.com

 

 

Nicholas P. Melito, Esq.

Writer 's Direct Dial (5] 6) 470-0183
Writer 's Fax: (516) 23 7-2893
Ema/'l: nmelito@mellzerlippe.com

November 29, 2018

VIA ECF

Hon. Jesse M. Furman, U.S.D.J.
United States District Court, S.D.N.Y.
40 Centre Street, Room 2202

NeW York, New York 10007

Re: Sayodi v. Highgate Hotels, L.P., et al.
Docket No. 18-cv-10989 (JMF)
MLGB File N0.: 13629-00060

Dear Judge Furman:

This firm is counsel to Highgate Hotels, L.P. and Knickerbocker Hotel (collectively,
“Defendants”), in the above-referenced matter. Pursuant to Your Honor’s Individual Practice
Rule l(E), We Write to respectfully request Defendants’ time to respond to the Complaint be
extended until Deeember 17, 2018. Currently, Defendants’ time to respond to the Complaint is
December 3, 2018.

Given our recent retention, Defendants respectfully request a brief extension until
December 17, 2018 to enable the undersigned to gather all information relevant to the
allegations raised in the Complaint and prepare a response. This is Defendants’ first request for
an extension. This extension Will not affect any other deadline, and opposing counsel consents
to same. Finally, the date of the parties’ next scheduled appearance before the Court is March
14, 2019 for an Initial Pretrial Conference.

We sincerely thank the Court for its time and consideration of the foregoing request.

Respectfully submitted,

/@/~//@/M

Nicholas P. Melito

cc: All Counsel (vz'a ECF)

864748-1

